IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40071
                        Conference Calendar



KELVIN B. MORGAN,

                                         Plaintiff-Appellant,

versus

T. C. FORD, Dr. Coffield Unit;
TDCJ-ID,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:93-CV-647
                         - - - - - - - - - -
                           October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Kelvin B. Morgan (#559701) appeals from the denial of his

postjudgment motion requesting relief pursuant to Fed. R. Civ. P.

60(b) based on excusable neglect for not filing a timely appeal.

Morgan argues that his failure to file a timely notice of appeal

was caused by excusable neglect.   We have reviewed the record and

briefs of the parties and AFFIRM the magistrate judge’s denial




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                              - 2 -

because the magistrate judge did not abuse his discretion.

Morgan v. Ford, No. 6:93-CV-647 (Dec. 5, 1995).

     AFFIRMED.